Citation Nr: 1118879	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-37 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974.  He also had service in the Marine Corps Reserve from February 1977 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran requested a Board video conference hearing when he perfected his appeal in October 2008.  The Veteran was scheduled for a hearing in April 2011.  Notice of the hearing was provided in March 2011; however, the Veteran failed to report for the hearing.  He has not provided evidence of good cause for his failure to report and has not requested that his hearing be rescheduled.  Accordingly, the Board finds that the case should be treated as though the Veteran had withdrawn his request for a Board hearing.  See 38 C.F.R. § 20.704(d) (2010).


REMAND

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2010).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2010).

The Veteran served on active duty from July 1970 to July 1974.  He is not claiming a disability related to that period of active service.  Rather, the Veteran is claiming the he suffered a back injury during a two-week period of training in July 1979 while a member of the U. S. Marine Corps Reserve.  Evidence of record establishes that the Veteran served in the Marine Corps Reserve from February 1977 to January 1981.

Specifically, the Veteran said he served in a Reserve reconnaissance (Recon) unit.  Although his unit was located in Texas, for the incident involved, the unit had conducted its annual two-week ACDUTRA at Camp Pendleton, California.  The Veteran related that one training evolution involved members of his unit being in two boats on the water, conducting cast and recovery drills.  He was in a boat that was closest to the beach.  The Veteran said that he jumped from his boat into the water but was struck by the second boat.  He was not hit by the propeller.  He alleges that he was knocked unconscious and saved by his fellow Marines.  He was then taken to the base hospital.  The Veteran said he was x-rayed and told that he had two cracked ribs.  The Veteran said he has suffered back pain ever since this event.

The agency of original jurisdiction (AOJ) attempted to obtain the Veteran's Reserve service treatment records (STRs) from the National Personnel Records Center (NPRC).  However, the only STRs provided related to the Veteran's active duty period.  Several attempts were made to secure the Reserve records as well as records related to treatment after the accident at the Balboa Naval Hospital located in Coronado, California, and a line of duty investigation.  All requests were made to the NPRC but with negative results.  

The Veteran later submitted copies of his personnel records.  Some related to his active duty period but most related to his Reserve service.  The Veteran's Reserve personnel records show that he had a two-week period of annual training duty (ACDUTRA) at Camp Pendleton, California, from July 7, 1979, to July 21, 1979.  He also submitted photographs that he said showed him during his training period.  One photograph showed him repelling down a tower and a second photograph showed him in a partial wetsuit on a beach.  He said this was at the same beach area where he was injured.

The Veteran submitted a copy of a lumbar spine x-ray report dated in January 2005.  The report indicated that there was spondylosis with disc narrowing at L5-S1.  Records from R. H. Hernandez, Jr., M.D. were obtained.  They included a clinical entry from January 2005 that recorded a history of a back injury in service in 1979.  Finally, the Veteran also submitted a statement from his wife.  She said they met in 1978 and married in 1980.  She also said that the Veteran told her about his being injured during his ACDUTRA.  She related that he continued to have back pain and stiffness in his back.

The Board notes that lay evidence in the form of statements is competent to establish evidence of symptomatology where symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d. 1331.  Thus the Veteran's statements regarding his back pain are competent evidence and credible, as are his wife's observations of his back pain and stiffness.

While the Veteran is competent to say he has back pain that has continued since service, he is not competent to establish that he has a back disorder that is related to any etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  This can only be done by a qualified medical professional.

The lack of STR evidence of the claimed injury, especially when VA cannot find the Veteran's STRs, is not dispositive of whether the claimed injury happened.  See Buchanan, Jandreau, supra.  The Veteran's statements regarding his alleged injury are considered credible in light of the Reserve records documenting his assignment as a squad leader in a Recon unit and the records documenting his period of ACDUTRA as he claims and where he claims.  Further, the evolution he described would be consistent with the circumstances, type and place of duty of a Recon unit under 38 U.S.C.A. § 1154(a) (West 2002).   

There is evidence of a current disability and credible evidence of an injury in service.  The Board finds that the medical evidence of record is not sufficient to fully evaluate the Veteran's claim for service connection.  Thus, a VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Finally, in an effort to assist the Veteran, the Board finds that, although normal practices would call for the Veteran's records to have been forwarded to the NPRC, a query to the Marine Corps at Code 41 and Code 42 is in order to ensure that a failure to forward the records to the NPRC did not occur.  See Veterans Benefits Administration Adjudication Manual, III.iii.2.B.16.  The Veteran had a service obligation until March 1976 when he left active duty in July 1974.  He did not enlist the Marine Corps Reserves until February 1977, a time after his period of service obligation had expired.  Thus, his Reserve records may have been sent to the Marine Corps and not forwarded for whatever reason.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the sources for all VA and non-VA health care providers who have treated him for his claimed disorder.  After securing the necessary releases, obtain copies of pertinent records that are not already of record.

The Veteran should also be advised that he could submit a buddy statement from a member of his Reserve unit, or someone in command, who witnessed his accident and/or was involved in the line of duty investigation.  

2.  The AOJ must make additional efforts to obtain the Veteran's Reserve STRs.  The AOJ should contact the appropriate Marine Corps record locations at Code 41 and Code 42 to ensure that those sources can be ruled out as holders of the missing records.  

3.  Upon completion of the above development, the Veteran should be afforded a VA examination to address the issue involving his claim for service connection for a back disorder.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  

(The examiner is advised that the Veteran claims that he injured his back during a two-week period of training in 1979.  He alleges that he was involved in a drill that required him to jump out of boat into the ocean and then be picked up by a second boat.  The Veteran states that he was struck by a boat when he jumped into the water.  He maintains that his current back complaints and problems are related to that incident.)

The examiner is requested to identify any and all back disorders that may be present.  The examiner is further requested to provide an opinion as to the medical probabilities that any currently diagnosed back disorder can be related to the Veteran's military service, including the period of ACDUTRA during which the Veteran claims to have injured his back.  A complete rationale must be provided for any opinion expressed.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  (The United States Court of Appeals for Veterans Claims stated in Jones that the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones, Id. at 390.)

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

